DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 13 and 17 – 24. Claims 14 – 16 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 7, 9, 12, 17 – 18 and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski (U.S. Patent Publication No. 2014/0036132 A1).
Regarding Independent Claim 1, Pawlowski teaches a system (Fig. 5) for cleaning a sensor window (Annotated Fig. 5), the system comprising: a sensor mount (base, 102); a wiper (first and second wiping members 96, 98) connected to the sensor mount (82/102); a sensor housing (Annotated Fig. 5) including a sensor window (Annotated Fig. 5) through which signals may pass (Paragraph [0025]) and internal sensor components (imager, 88 and all components made up inside of the sensor housing as shown in Annotated Fig. 5 including gear assembly, 107) configured to send or receive the signals through the sensor window (Paragraph [0025]; Annotated Fig. 5); a motor (motor, 112 with enclosure, 114)  configured to rotate the sensor housing (Annotated Fig. 5) relative to the sensor mount (102) and the wiper (96, 98); wherein when the motor (112) rotates the sensor housing (Annotated Fig. 5) the wiper (96, 98) contacts the sensor window (Annotated Fig. 5) in order to clean the sensor widow (Annotated Fig. 5; Paragraph [0026]).  

    PNG
    media_image1.png
    555
    536
    media_image1.png
    Greyscale

Pawlowski does not explicitly teach the motor having a stator connected to the sensor mount and a rotor connected to the sensor housing, however, a stator and a rotor are implicitly taught as all motors are formed by a rotor and stator, wherein the stator is the stationary part of the motor and the rotor is the rotating electrical component of the motor, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach the motor having a stator connected to the sensor mount and a rotor connected to the sensor housing as claimed, since one of ordinary skill in the art would recognize that if one is claiming the motor, they are in fact claiming all component of the motor including the stator and the rotor and further since the stator (the stationary part of the motor) is connected to the stationary mount and the rotor (rotating electrical component of the motor) is connected to the moving housing since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding Claim 2, Pawlowski teaches the system (Fig. 4) wherein the sensor window (Annotated Fig. 5) is a lens (Paragraph [0025]).  
Regarding Claim 3, Pawlowski teaches the system (Fig. 4)  wherein the internal sensor (Annotated Fig. 5) components include a camera (Fig. 5) 
Regarding Claim 4, Pawlowski teaches the system (Fig. 4) wherein a wiper blade (96, 98) of the wiper is configured to remove debris from the internal sensor components (Paragraph [0026]).  
Regarding Claim 7, Pawlowski teaches the system (Fig. 4)  wherein the sensor mount (80/102) further includes a nozzle (206) arranged within the sensor housing and configured to direct fluid towards the sensor window (Annotated Fig. 5) when the sensor window is rotated towards the sensor mount (Fig. 11; Paragraph [0029]).  
Regarding Claim 9, Pawlowski teaches the system (Fig. 4) further comprising an encoder configured to generate a signal identifying a location of one or more of the motor (112) or the internal sensor components (Paragraph [0025]).  
Regarding Claim 12, Pawlowski teaches the system (Fig. 4) further comprising a vehicle, and wherein the sensor mount (80/102) is mounted on the vehicle (Paragraph [0006]).  
Regarding Claim 17, Pawlowski teaches the system (Fig. 4) wherein a pair of wipers (96, 98) of the wipers (Fig. 5) are fixed adjacent to edges of the sensor mount (82/102), and the pair of wipers includes the wiper (Fig. 5).  
Regarding Claim 18, Pawlowski teaches the system (Fig. 4) wherein one or more edges of the mount (80/102) include a sealing material arranged to keep fluid within the sensor mount (82/102; Paragraph [0026]).  
Regarding Claim 21, Pawlowski teaches the system (Fig. 4) wherein the system is configured for forward, rearward, or lateral mounting with respect to a vehicle (imager can be mounted forward, rearward, or lateral).
Regarding Independent Claim 22, Pawlowski teaches a system (Fig. 5) for cleaning a sensor window (Annotated Fig. 5), the system comprising: a sensor mount (base, 102) configured to attach to a vehicle (Paragraph [0006]); a wiper (first and second wiping members 96, 98) connected to the sensor mount (82/102); a housing (Annotated Fig. 5) including a sensor window (Annotated Fig. 5) through which signals may pass (Paragraph [0025]); internal sensor components (imager, 88 and all components made up inside of the sensor housing as shown in Annotated Fig. 5 including gear assembly, 107) configured to send or receive the signals through the sensor window (Paragraph [0025]; Annotated Fig. 5); a motor (motor, 112 with enclosure, 114)  configured to rotate the internal sensor components (Annotated Fig. 5) relative to the sensor mount (82/102) and the wiper (96, 98); wherein when the motor (112) rotates the internal sensor components (imager, 88 and all components made up inside of the sensor housing as shown in Annotated Fig. 5 including gear assembly, 107), the wiper (96, 98) contacts the sensor window (Annotated Fig. 5) in order to clean the sensor widow (Annotated Fig. 5; Paragraph [0026]).  
Pawlowski does not explicitly teach the motor having a stator connected to the sensor mount and a rotor connected to the sensor housing, however, a stator and a rotor are implicitly taught as all motors are formed by a rotor and stator, wherein the stator is the stationary part of the motor and the rotor is the rotating electrical component of the motor, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach the motor having a stator connected to the sensor mount and a rotor connected to the sensor housing as claimed, since one of ordinary skill in the art would recognize that if one is claiming the motor, they are in fact claiming all component of the motor including the stator and the rotor and further since the stator (the stationary part of the motor) is connected to the stationary mount and the rotor (rotating electrical component of the motor) is connected to the moving housing since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding Claim 23, Pawlowski teaches the system (Fig. 4)  wherein the sensor mount (80/102) further includes a nozzle (206) arranged within the sensor housing and configured to direct fluid towards the sensor window (Annotated Fig. 5) when the sensor window is rotated towards the sensor mount (Fig. 11; Paragraph [0029]).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski (U.S. Patent Publication No. 2014/0036132 A1) in view of Kimoto (JP 2011 153932 A).
Regarding Claim 5, Pawlowski teaches all of the elements of claim 1 as discussed above.  
Pawlowski does not teach the system further comprising a stopper arranged on the sensor housing, the stopper being configured to prevent over rotation of the internal sensor components.  
Kimoto, however, teaches a stopper (engaging part, 13) arranged on the sensor housing (Fig. 1), the stopper (13) being configured to prevent over rotation of the internal sensor components (6; Paragraph [0040]).  

    PNG
    media_image2.png
    653
    438
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include a stopper arranged on the housing, the stopper being configured to prevent over rotation of the internal sensor components, as taught by Kimoto, to provide a system, where the sensor is provided with a stop to avoid damage to the motor.
Regarding Claim 6, Pawlowski, as modified, teaches all of the elements of claim 5 as discussed above.  
Pawlowski does not teach the system wherein the sensor mount includes a protrusion configured to engage with the stopper in order to prevent over rotation of the internal sensor components.  
Kimoto, however, teaches the system wherein the sensor mount (4)  includes a protrusion (Annotated Fig. 1) configured to engage with the stopper (13) in order to prevent over rotation of the internal sensor components (6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include the mount includes a protrusion configured to engage with the stopper in order to prevent over rotation of the internal sensor components, as taught by Kimoto, to provide a system, where the sensor is provided with a stop to avoid damage to the motor. 

Claims 8, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski (U.S. Patent Publication No. 2014/0036132 A1) in view of Mousavi Ehteshami et al. (U.S. Patent Publication No. 2019/0232315 A1).
Regarding Claims 8, 13 and 24, Pawlowski teaches all of the elements of claims 7, 12 and 22 as discussed above.  
Pawlowski does not teach the system wherein the sensor mount further includes a drain in order to allow fluid to exit the sensor housing.  
Mousavi Ehteshami, however, teaches the system (Fig. 5) wherein the sensor mount (16) further includes a drain in order to allow fluid to exit the sensor housing (Fig. 5 and Paragraph [0036]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include the mount further includes a drain in order to allow fluid to exit the sensor, as taught by Mousavi Ehteshami, to provide a fluid recovery system, where the used fluid can be collected and recycled, thus saving costs on supplying cleaning fluids.

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski (U.S. Patent Publication No. 2014/0036132 A1) in view of Kim (KR 101704342) as cited by Applicant.
Regarding Claim 10, Pawlowski teaches all of the elements of claim 1 as discussed above.  
Pawlowski does not teach the system  wherein the internal sensor components are configured to be rotated such that the sensor window is oriented towards the mount when the sensor mount when the internal sensor components are not in use collecting sensor data.  
Kim, however, teaches the system (Fig. 1)  wherein the internal sensor components (Paragraph 21]) are configured to be rotated such that the sensor window (cover, 400) is oriented towards the sensor mount (base, 100) when the internal sensor components are not in use collecting sensor data (Paragraphs [0044] – [0046]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include the internal sensor components are configured to be rotated such that the sensor input surface is oriented towards the mount when the sensor is not in use collecting sensor data, as taught by Kim, to prevent deterioration of image quality.
Regarding Claim 11, Pawlowski teaches all of the elements of claim 1 as discussed above.  
Pawlowski does not teach the system wherein the internal sensor components are configured to be rotated such that the sensor window  is oriented away from the mount when the sensor mount when the internal sensor components are in use collecting sensor data.  
Kim, however, teaches the system wherein the internal sensor components (Paragraph 21]) are configured to be rotated such that the sensor window (400) is oriented away from the sensor mount (100) when the internal sensor components are in use collecting sensor data (Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include the internal sensor components are configured to be rotated such that the sensor input surface  is oriented away from the mount when the sensor is in use collecting sensor data, as taught by Kim, to prevent deterioration of image quality.

Claims 19 – 20  are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski (U.S. Patent Publication No. 2014/0036132 A1) in view of Newman (U.S. Patent Publication No. 2018/0143298 A1).
Regarding Claim 19, Pawlowski teaches all of the elements of claim 1 as discussed above.  
Pawlowski does not explicitly teach the system further comprising hardware configured to activate the wiper when the sensor housing is in a particular position with respect to the sensor mount in order to enable the wiper to engage with the sensor window.  
Newman, however, teaches the system (Fig. 16B) further comprising hardware (moveable carriage, 1640) configured to activate the wiper (wiper blade, 1638) when the sensor housing (Annotated Fig. 16B) is in a particular position with respect to the sensor mount (1636) in order to enable the wiper to engage with the sensor window (1616).  

    PNG
    media_image3.png
    320
    393
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include hardware configured to activate the wiper when the housing is in a particular position with respect to the mount in order to enable the wiper to engage with the sensor input surface, as taught by Newman, to prevent deterioration of image quality.
Regarding Claim 20, Pawlowski teaches all of the elements of claim 19 as discussed above.  
Pawlowski does not explicitly teach the system of claim 19, wherein the hardware includes a solenoid.  
Newman, however, teaches the system (Fig. 16B) wherein the hardware includes a solenoid (Paragraph [0148]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include the hardware includes a solenoid, as taught by Newman, to prevent deterioration of image quality.
Response to Arguments
Applicant's arguments, filed April 12, 2022 with respect to the rejection to claims  1 – 21 under 35 U.S.C. 102 and 103 have been fully considered and they are not persuasive; therefore, the rejection is maintained.
Applicant argues that Annotated Fig. 5 depicting a housing is not, in fact, a housing and further that the housing does not include a sensor window through which signals are sent or received by internal sensor components may pass.
Examiner respectfully disagrees.  Merriam Webster defines a housing as something that covers and protects; a case or enclosure.  Annotated Fig. 5 provides just that. The lens of Pawlowski is an enclosure or case that protects the internal components with the imager, 88.  Further, the imager captures images and videos  through cylindrical lens 90(Paragraph [0026]).
Applicant further argues Pawlowski fails to teach or suggest “a motor configured to rotate the sensor housing relative to the sensor mount and the wiper wherein the motor having a stator connected to the sensor mount and a rotor connected to the sensor housing”.
Examiner respectfully disagrees.  Pawlowski explicitly teaches rotating the housing relative to the mount and wipers (Paragraph [0026]).  Further, although Pawlowski does not explicitly  teach the motor having a stator connected to the sensor mount and a rotor connected to the sensor housing, Pawlowski implicitly teaches a stator and a rotor since all motors are formed by a rotor and stator, wherein the stator is the stationary part of the motor and the rotor is the rotating electrical component of the motor, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach the motor having a stator connected to the sensor mount and a rotor connected to the sensor housing as claimed, since one of ordinary skill in the art would recognize that if one is claiming the motor, they are in fact claiming all component of the motor including the stator and the rotor and further since the stator (the stationary part of the motor) is connected to the stationary mount and the rotor (rotating electrical component of the motor) is connected to the moving housing since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Applicant's arguments, filed April 12, 2022 with respect to the amended to claims  1 – 13 and 17 – 24  have been fully considered , however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  Pawlowski remains applicable to teaching the structural limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723